Citation Nr: 1634262	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for lumbosacral spondylosis prior to May 13, 2011, and a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for bilateral pes planus prior to August 7, 2012, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from August 2006 to May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of an increased rating for lumbosacral spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At all relevant times, the Veteran's service-connected bilateral pes planus has been manifested by complaints of pain; his condition has not been manifested by marked deformity (pronation, abduction), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, and was no more than moderate in degree.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, from May 3, 2010 and thereafter for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice for the underlying claim for service connection was provided in August 2010.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran's bilateral pes planus was initially rated as noncompensable until August 7, 2012, and has been rated at 10 percent under Diagnostic Code 5276 since that time.  Under Diagnostic Code 5276, the criteria for a 10 percent rating are moderate impairment with the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon and pain on manipulation and use of the feet, bilateral or unilateral.  The criteria for the next higher rating, 30 percent, are bilateral severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is for application when there is pronounced bilateral disability evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  The rating schedule does not provide a rating higher than 50 percent rating for pes planus. 

In August 2010, the Veteran was provided a VA examination.  He complained of pain, 3/10, which is present from the time he awakens.  If he is on his feet for a long time, at the end of the day the pain is around a 6 to 7/10.  Once he rests for one to two hours, the pain gets better.  He uses insoles with some relief.  The Veteran reported that after running around half a mile or so his pain is bad enough that he has to stop running.  He does not have any limitations on walking or standing.  He denies any stiffness, swelling, heat, or redness of the feet at any point.  The Veteran very rarely takes over-the-counter Motrin at the end of the day when it is at 6 to 7/10.  He denies any other flare-ups associated with the pes planus disability.  Other than exertion or being on his feet a long time, there are no other precipitating or alleviating factors.  He has never used an assistive device such as a cane or brace.

On examination, the Veteran walked without a limp.  The findings for both feet were the same.  The Veteran has bilateral flat feet.  There was no evidence of hallux valgus, claw foot, high arch, or any other deformity.  Regarding the flat feet, on weightbearing as well as on non weightbearing, alignment of the Achilles tendon with the rest of the foot was normal when compared to the calcaneus and the rest of the tibia and the fibula.  Similarly there is no varus or valgus deformity or malalignment of the forefoot or the mid foot.  There were no callosities, unusual shoe wear pattern, or skin or vascular changes on either of the feet.  Neither foot exhibited tenderness.  X-rays demonstrated the Veteran's feet were normal.  

In a second VA examination in August 2012, the Veteran reported he had pain in both feet but there was no pain upon manipulation of either foot.  There was pain on use bilaterally.  Both feet had a decreased longitudinal arch height on weight-bearing.  His symptoms were relieved by arch supports.  Veteran uses orthotics periodically with slight improvement.  Prolonged standing causes pain.  He did not have swelling, characteristic calluses, extreme tenderness of plantar surface, objective evidence of marked deformity of the foot (pronation, abduction etc.), or marked pronation of the foot.  The weight-bearing line did not fall over or medial to the great toe on either foot.  The Veteran did not have an inward bowing of the Achilles tendon (hind foot valgus with lateral deviation of the heel).  He also did not have marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.

In September 2010, a VA podiatrist note the Veteran had arches that made his feet more painful.  Otherwise, review of the VA treatment notes do not demonstrate the Veteran making complaints or seeking treatment for pes planus other than requesting custom made arch supports

Based on a review of the relevant evidence, and the applicable law and regulations, the Board concludes that the preponderance of the evidence favors an assignment of a 10 percent rating, but no higher, for bilateral pes planus for the entire relevant period.  While the medical evidence does not indicate the bilateral pes planus manifested itself with some findings associated with moderate pes planus, such as weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon and pain on manipulation, the Veteran has described pain on use of his feet throughout the appeal period.  The Board finds that the overall disability picture more nearly approximates the criteria for a 10 percent rating; that is, moderate pes planus with pain on use of the feet than it does the criteria for a 0 percent rating - mild pes planus with symptoms relieved by built-up shoe or arch support.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.  A rating in excess of 10 percent is not warranted at any point during the relevant period.    

Multiple examinations have revealed that the Veteran does not have severe or pronounced flat feet.  There is no objective evidence of marked deformity, pain on manipulation on use accentuated, swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achillis on manipulation.  In the absence of at least one of the foregoing signs, symptoms, or manifestations required for a higher evaluation, the Board finds that the weight of the evidence is against the assignment of a higher schedular evaluation than 10 percent at any time from the effective date of service connection to the present.

The Board has also considered whether application of any other Diagnostic Codes is appropriate.  However, as the Veteran's disability has not been manifested by bilateral weak foot, acquired claw foot, anterior metatarsalgia, unilateral hallux valgus, severe unilateral hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries, Diagnostic Codes 5277-5284 are not for application.  38 C.F.R. § 4.71a.  

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for bilateral pes planus includes his statements regarding its severity and it is worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  Therefore, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.

As the preponderance of the evidence is against a rating higher than 10 percent for bilateral pes planus, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)

Other Considerations

The Board has considered whether the Veteran's pes planus disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes pain and a decreased longitudinal arch height on weight-bearing.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Given the variety of ways in which the rating schedule contemplates pain and functional loss for musculoskeletal disabilities, including the Veteran's reported symptomatology, the Board concludes that the schedular rating criteria reasonably describe his pes planus disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Accordingly, referral for extraschedular consideration for the disability is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his bilateral pes planus, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  


ORDER

An initial rating of 10 percent, but no higher, since May 3, 2010, for bilateral pes planus is granted subject to the laws and regulations governing the payment of monetary awards.


REMAND

As to the Veteran's claim for higher ratings for lumbosacral spondylosis, VA provided the Veteran with VA examinations in August 2011 and August 2012.  In the recent case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *8 (Vet. App. July 5, 2016), the Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that an additional VA examination is warranted in light of Correia.  

On remand, updated treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for a higher rating for lumbosacral spondylosis.  All identified VA records should be added to the claims file, to specifically include records from April 2015 to the present.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Provide the Veteran with a VA spine examination to determine the nature and severity of the service-connected disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After the development requested is completed, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


